Citation Nr: 1516482	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  08-37 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a testicular disorder, other than right-sided hydrocele.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2008, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO and, in April 2012, he testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  Transcripts of both hearings are associated with the record.

This case was previously before the Board in August 2012.  At such time, the Board reopened the Veteran's previously denied claim of service connection for epididymitis with right hydrocele; expanded the claim of entitlement to service connection for epididymitis with right hydrocele to entitlement to service connection for a testicular disorder, see Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); and remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.  The case now returns for final appellate review.  

Subsequent to the Board's remand, in March 2013, the RO granted service connection for right-sided hydrocele.  Since this decision represents a full grant of the benefits sought on appeal, that aspect of the issue on appeal is no longer before the Board.  Therefore, the issue has been characterized as shown on the title page of this decision.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated through January 2013, which were considered by the AOJ in the March 2013 supplemental statement of the case, and the March 2015 Post-Remand Appellate Brief submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

A testicular disorder, other than right-sided hydrocele, is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

The criteria for service connection for a testicular disorder, other than right-sided hydrocele, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112   (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, in a July 2007 letter, sent prior to the initial unfavorable decision issued in October 2007, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records, and post-service VA and private treatment records have been obtained and considered.  The Board notes that the Veteran reported at a December 2012 VA examination that he medically retired due to back and right hand conditions unrelated to his claimed testicular disorder.  Therefore, while there are no records pertaining to such medical retirement, such are irrelevant to the instant claim and there is no need to obtain them.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Veteran has not otherwise identified any additional, outstanding records necessary for a fair adjudication of the claim that have not been requested or obtained.

In addition, the Veteran was afforded a VA examination in December 2012 so as to determine the current nature and etiology of his testicular disorder.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records and post-service medical history; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Board acknowledges that, in his March 2015 Post-Remand Appellate Brief, the Veteran's representative argued that the VA examination did not fully assess the Veteran's condition.  However, such argument is without merit as it is clear from a review of the report that the examiner interviewed the Veteran, conducted a thorough review of the record, with citation to specific treatment notes, and performed a full examination, resulting in the diagnosis of various testicular disorders.  Therefore, the Board finds that such examination and accompanying opinion is adequate to decide the case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

The Veteran also offered testimony before at a DRO at an RO hearing in October 2008 and before the undersigned Veterans Law Judge a Board hearing in April 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

At both the October 2008 and April 2012 hearings, the DRO and undersigned Veterans Law Judge, respectively, noted the issue on appeal.  In this regard, the hearing discussions focused on the elements necessary to substantiate the Veteran's service connection claim, to include the presence of a current disability; an event, injury, or illness during military service; and a relationship between the two.  Specifically, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his testicular disorders, the type and onset of symptoms, and his contention that his military service caused his testicular disorders.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, while the DRO hearing discussion did not reveal any outstanding evidence that may have been overlooked, the Board determined, based in part on the Veteran's testimony at his April 2012 hearing, that there was a possibility that there were outstanding treatment records available from VA facilities.  Therefore, the Board remanded the issue in August 2012 in order to obtain such records.  Moreover, on remand, the Board provided an opportunity for the Veteran to identify any additional records and afforded him a VA examination in December 2012 so as to determine the nature and etiology of his testicular disorder.  As such, the Board finds that, consistent with Bryant, the DRO and the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Finally, the Board finds that there was substantial compliance with the August 2012 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998)  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medical specialist requested by the Board) ; Dyment v. West, 13 Vet. App. 141 (1991).

In particular, the Board directed the AOJ to provide the Veteran an opportunity to submit any treatment records or statements addressing the etiology of his testicular disorder.  Thereafter, such records, as well as VA treatment records dated from March 2010 to the present, were to be obtained.  Furthermore, the Board directed that the Veteran be afforded a VA examination so as to determine the current nature and etiology of his testicular disorder.  Thereafter, the AOJ sent the Veteran a letter in September 2012 inviting him to identify any outstanding records, obtained VA treatment records dated through January 2013, and afforded him the aforementioned VA examination in December 2012, which the Board has determined is adequate to decide the claim.  Therefore, the Board finds that the AOJ has substantially complied with the August 2012 remand directives such that no further action is necessary in this regard.  See Stegall, supra; D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

In documents of record and at his October 2008 DRO and April 2012 Board hearings, the Veteran argues that he incurred a testicular disorder as a result of his drill instructor kicking him in the scrotum and testicles during service.  He further alleges that he has had continuous symptoms of swelling and pain associated with these diagnoses since his military service.  Therefore, he claims that service connection for a testicular disorder, other than the already service-connected right-sided hydrocele, is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. 
§ 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that none of the Veteran's disorders are enumerated under this regulation.  As such, service connection for these disorders may not be established simply based on a showing of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As noted above, the Veteran contends that his testicular disorders, other than right-sided hydrocele, are the result of being kicked by a drill instructor in the scrotum and testicles in April 1969.  Review of the Veteran's service treatment records reveals complaints for right testicular pain and treatment for a traumatic right testicle hydrocele from April 1969 to August 1969.  In July 1970, the Veteran complained of right testicular pain for the last two weeks.  After noting the Veteran's history of right-sided hydrocele, the Veteran was diagnosed with right-sided hydrocele with questionable epididymitis.  There are no complaints or treatment in the Veteran's service treatment record for any disorder relating to the Veteran's left testicle.  Furthermore, although questionable epididymitis was noted in July 1970, there was no official diagnosis of epididymitis and no treatment for the condition noted in the Veteran's service treatment records.

Post-service treatment records show diagnoses and treatment for recurrent epididymitis, bilateral hydroceles, right side epididymal cysts, and varicocele.  Additionally, at the December 2012 VA examination, the Veteran was diagnosed with right-sided hydrocele, right-sided varicocele, left-sided hydrocele, and right epididymal cyst and possible complex left epididymal cyst.  

Therefore, the remaining inquiry is whether the Veteran's currently diagnosed testicular disorders, other than the already service-connected right-sided hydrocele, are related to his in-service injury and treatment.  In this regard, the December 2012 VA examiner, after interviewing the Veteran; reviewing the record, to include his service treatment records and post-service medical history; and conducting a physical examination, opined that the Veteran's diagnosed testicular disorders, other than right-sided hydrocele, were less likely as not caused by or a result of the Veteran's service, to include his reported trauma of being kicked in the scrotum by his drill instructor and his subsequent treatment, as well as the notation of questionable epididymitis in July 1970.  

Specifically, concerning the Veteran's left-sided hydrocele, the examiner noted that the Veteran's treatment records were completely silent for any treatment concerning the left testicle.  In addition, the examiner noted the absence of treatment for during the 12 months after service.  With regard to the Veteran's right-sided varicocele, the examiner reasoned that the Veteran's service treatment records did not contain any mention of varicocele, and that there was nothing in the record showing that the Veteran received treatment for right-sided varicocele immediately after service.  Lastly, with regard to the Veteran's right epididymal cyst with possible complex left epididymal cyst, the examiner stated that there was no diagnosis or treatment for an epididymal cysts in the Veteran's service treatment records, and that there was nothing in the record showing treatment for right epididymal cyst with possible complex left epididymal cyst immediately following service.   The VA examiner further opined that it was less likely as not that such testicular disorders were caused by or a result of treatment he received for mild right chronic epididymitis with inflammatory hydrocele from April 1969 to August 1969 because, despite the suspicion of epididymitis, there was no objective evidence of right chronic epididymitis in the service records. 

Additionally, while not claimed by the Veteran or otherwise suggested by the record, the December 2012 VA examiner also found that there was no nexus between the Veteran's service-connected right-sided hydrocele and his other diagnosed testicular disorders.

Therefore, the Board finds that the probative evidence of record fails to demonstrate that the Veteran's testicular disorders, other than right-sided hydrocele, are related to his service.  In this regard, the Board placed great probative weight on the December 2012 VA examiner's opinion that the Veteran's testicular disorders, other than right-sided hydrocele, were less likely than not related to the Veteran's in-service injury and treatment as there was no treatment for such disorders during service or immediately following service.  In this regard, the Board is cognizant of the Court's holding in Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), that lay evidence is potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence; however, the Board finds that, as detailed in the examination report, the examiner took the Veteran's statements regarding testicular symptoms during and after service into consideration in formulating his opinion and still determined such were unrelated to service.  Therefore, the Board finds that the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez See Nieves-Rodriguez, supra; Stefl, supra.  Consequently, the Board accords great probative value to the December 2012 VA examiner's opinion.

The Board notes that the Veteran has consistently contended on his own behalf that his current testicular disorders are related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concluded the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's testicular disorders and any incident in service, to include being kicked by his drill instructor, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the question of causation involves a medical subject that is beyond an immediately observable cause-and-effect relationship.  Specifically, the diagnosis and determination of the etiology of right-sided varicocele, left-sided hydrocele, and right epididymal cyst and possible complex epididymal cyst, requires specialized knowledge of the urological system, to include the causes of such testicular disorders and the potential impact of trauma on the testes, which the Veteran does not possess.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his current testicular disorders and the in-service injury.  In contrast, the December 2012 examiner took into consideration the Veteran's reported history, the Veteran's service treatment records, the Veteran's post-service treatment records, as well as the current nature of the Veteran's testicular disorders.  Therefore, the Board accords greater probative weight to the VA examiner's opinion.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a testicular disorder, other than right-sided hydrocele.  As such, that doctrine is not applicable in the instant appeal, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Service connection for a testicular disorder, other than right-sided hydrocele, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


